Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/12/2022 , has been entered and carefully considered.  
Claims 1-19 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golenski (US 2009/0259349 A1) in view of Hergesheimer et al. (US 2018/0103355 A1).
Regarding claim 1, Golenski discloses a vehicle comprising: a processor configured to (Figs. 2-3 disclose a vehicle comprises an on boarding monitoring/control module which includes a processor 302 and a memory 308);
 send data, for transmission to a remote computer, to a smartphone in communication with the processor (Paragraphs 0020, 0032-0034 disclose the wireless device configured to communicate between the vehicle (vehicle diagnostic system) and the remote wireless device. Wireless device 402 may be a mobile phone connected to the vehicle communications system 200 via a Bluetooth connection, communicating with the vehicle communications system via Bluetooth transceiver 208.  When a user enters vehicle 400, the user may sync the wireless device 402 and the vehicle communications system 200 according to standard Bluetooth synching procedures.  The vehicle communications system 200 may include a unique Bluetooth ID for use by the wireless device 402 in establishing a Bluetooth connection.  Once the Bluetooth connection is established, the user of the wireless device 402 may communicate with the vehicle communications system 200 (send data to a smartphone in communication with the vehicle processor)). 
Golenski does not disclose the mechanism of the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle, and the data including an instruction for the smartphone to transmit the data to the remote computer.

 In an analogous art, Hergesheimer discloses the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle (Paragraphs 0031, 0034-0037, 0040, 0043, 0049,  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device),
 and the data including an instruction for the smartphone to transmit the data to the remote computer (Paragraphs 0034-0037 disclose when a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when a network connection is unavailable and to optimize the transmission of data across the network and command data can be utilized when the mobile communications device transmits data to/from the vehicle telematics device and remote server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 2, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to send an instruction to the smartphone to delete the data, responsive to a successful transmission of the data by a cellular modem in communication with the process (Paragraph 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 3, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to send an instruction to the smartphone to delete the data, responsive to a successful transmission of the data by the vehicle computer using a local Wi-Fi connection (Paragraphs 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached. Paragraphs 0032-0033 disclose any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 4, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to query the remote computer to determine if the data was already transmitted by the smart device, responsive to having sent the data to the smart phone (Paragraph 0034, 0040 disclose the vehicle telematics device 110, mobile communications device 116, and/or remote server system 130 provides an interface, such as an application programming interface (API) or web service that provides some or all of the data to third-party systems for further processing.  Access to the interface can be open and/or secured using any of a variety of techniques, such as by using client authorization keys, as appropriate to the requirements of specific applications of the invention) 
and in advance of transmitting the data via the vehicle modem upon re-establishment of the remote cellular connection (Paragraph 0049 discloses the vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from the remote server system and store the data locally. Further the mobile communications device provides a notification message informing the vehicle telematics device that a file has been downloaded.  On request from the vehicle telematics device, the file can be transferred from the mobile communications device to the vehicle telematics device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 5, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the query includes a request for an identifier associated with a data (Paragraphs 0049-0050 disclose the vehicle telematics device can also provide the address such as IP address and/or port of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data)  
set most-recently received by the remote computer with regards to a specific vehicle identifier (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 6, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the determination that the data was already transmitted is based on comparison of the identifier received responsive to the query with an identifier stored by the processor with respect to the data (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device and differentiate (comparison) those messages from SMS messages addressed to the mobile communications device.  SMS messages addressed to and/or originating from the vehicle telematics device can be stored on the mobile communications device until they can be delivered to the vehicle telematics device and/or sent via a cellular network.  In several embodiments, the mobile communications device stores the SMS message data until a confirmation is received from the vehicle telematics device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).
Regarding claim 7, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the data is also sent responsive to detection of a condition pre-designated as a reporting event (Paragraph 0048 discloses a vehicle telematics device initializes communications via the TCP connection by providing a TCP Data Notify Message to the mobile communications device.  In a number of embodiments, a TCP Data Notify Message can be used to transfer up to 253 TCP data bytes.  Data transmitted via the TCP connection can be retransmitted if not acknowledged within a timeout period, which can be pre-determined and/or determined dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 11, Golenski discloses a vehicle comprising: a processor configured to (Figs. 2-3 disclose a vehicle comprises an on boarding monitoring/control module which includes a processor 302 and a memory 308)
send the data request to the smartphone (Paragraphs 0020, 0032-0034 disclose the wireless device configured to communicate between the vehicle (vehicle diagnostic system) and the remote wireless device. wireless device 402 may be a mobile phone connected to the vehicle communications system 200 via a Bluetooth connection, communicating with the vehicle communications system via Bluetooth transceiver 208.  When a user enters vehicle 400, the user may sync the wireless device 402 and the vehicle communications system 200 according to standard Bluetooth synching procedures.  The vehicle communications system 200 may include a unique Bluetooth ID for use by the wireless device 402 in establishing a Bluetooth connection.  Once the Bluetooth connection is established, the user of the wireless device 402 may communicate with the vehicle communications system 200 (send data to a smartphone in communication with the vehicle processor)),
 including instructions for the smartphone to transmit the data to the remote server, responsive to a determination that the local Wi-Fi connection is unavailable determined based on the search for the local Wi-Fl connection (Paragraphs 0020, 0034 disclose once a user moves more than 10-100 meters from the vehicle 400, the Bluetooth connection is lost.  To avoid this lost connection, the wireless device 402 may be left in the vehicle (or in close proximity to the vehicle) where the wireless device may function as a relay device. The wireless device configured to communicate between the vehicle (vehicle diagnostic system) and the remote wireless device. The wireless device 402 is left powered on maintaining the Bluetooth connection with the vehicle communications system 200. The remote wireless device 404 may connect to a wireless communications network 403 (e.g., wireless communications network 100 of FIG. 1), and communicate directly with wireless device 402 over the wireless communications network);

Golenski does not disclose the mechanism of search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle; use a first available of' the cellular connection and the local Wi-Fi connection, to send the data request and instruct the smartphone to delete the data request, when the request has been sent to the local wireless device smartphone, responsive to successfully sending the data request via the cellular or local Wi-Fi connection.

 In an analogous art, Hergesheimer discloses search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle (Paragraphs 0031, 0034-0037, 0040, 0043, 0049  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device), use a first available of' the cellular connection and the local Wi-Fi connection, to send the data request (Paragraphs 0034-0037 disclose a variety of devices can utilize tethering techniques to share a data connection, allowing the sharing of a network connection with other devices.  However, in the event that a network connection is not available, even temporarily, tethering techniques cannot be utilized effectively. Paragraph 0033-0034 discloses the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the mobile communications device.  However, any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention);

and instruct the smartphone to delete the data request, when the request has been sent to the local wireless device smartphone, responsive to successfully sending the data request via the cellular or local Wi-Fl connection (Paragraphs 0034-0037 and 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 12, the combination of Golenski and Hergesheimer, specifically Golenski disclose wherein the smartphone is an occupant smartphone (Paragraph 0020 discloses wireless device 106a, 106d, smart phone).

Regarding claim 13, the combination of Golenski and Hergesheimer, specifically Golenski disclose wherein the smartphone is a smartphone passing by the vehicle (Paragraph 0037 discloses The vehicle telematics system 100 includes a vehicle telematics device 110 that can communicate with a mobile communications device 116, a vehicle data bus 112, and/or an input/output (I/O) interface 114).

Regarding claim 14, the combination of Golenski and Hergesheimer, specifically Hergesheimer disclose wherein the processor is configured to use only local Wi-Fi connections meeting predetermined specifications to send the data request (Paragraphs 0034-0037 disclose a variety of devices can utilize tethering techniques to share a data connection, allowing the sharing of a network connection with other devices.  However, in the event that a network connection is not available, even temporarily, tethering techniques cannot be utilized effectively. Paragraphs 0032-0033 discloses the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the mobile communications device.  However, any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 15, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the specification includes a requirement for a secure connection (Paragraphs 0032-0033 disclose any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention. Paragraph 0033-0034 discloses in several embodiments, the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the mobile communications device.  However, any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 16, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to encrypt the data request before sending the request to the remote server through the local Wi-Fi connection (Paragraph 0049 discloses the vehicle telematics device provides download protocol data to the mobile communications device that defines one or more download protocols to utilize to provide and/or obtain file data from a remote server system.  The vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from the remote server system and store the data locally).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 17, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to query the remote computer to determine if the data was already transmitted by the smart device, responsive to having sent the data to the smart phone (Paragraph 0034, 0040 disclose the vehicle telematics device 110, mobile communications device 116, and/or remote server system 130 provides visualizing and interacting with the data transmitted and/or received between the systems  and also provides an interface, such as an application programming interface (API) or web service that provides some or all of the data to third-party systems for further processing) 
 and in advance of transmitting the data via the first available of the cellular connection and the local Wi-Fi connection (Paragraph 0049 discloses the vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from the remote server system and store the data locally. Further the mobile communications device provides a notification message informing the vehicle telematics device that a file has been downloaded.  On request from the vehicle telematics device, the file can be transferred from the mobile communications device to the vehicle telematics device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 18, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the query includes a request for an identifier associated with a data (Paragraphs 0049-0050 disclose the vehicle telematics device can also provide the address such as IP address and/or port of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data) 
 set most-recently received by the remote computer with regards to a specific vehicle identifier, usable to identify whether the data was already transmitted by the smartphone   (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 19, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the determination that the data was already transmitted is based on comparison of the identifier received responsive to the query with an identifier stored by the processor with respect to the data (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device and differentiate (comparison) those messages from SMS messages addressed to the mobile communications device.  SMS messages addressed to and/or originating from the vehicle telematics device can be stored on the mobile communications device until they can be delivered to the vehicle telematics device and/or sent via a cellular network.  In several embodiments, the mobile communications device stores the SMS message data until a confirmation is received from the vehicle telematics device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Golenski in view of Hergesheimer et al. and further in view of Mitchell et al. (US 2015/0081399 A1).
Regarding claim 8, Golenski and Hergesheimer do not disclose the mechanism of wherein the reporting event includes a vehicle shutdown. 
In an analogous art, Mitchell discloses wherein the reporting event includes a vehicle shutdown (Paragraphs 0125 and 0209 discloses the mechanism of vehicle reporting during vehicle usage, vehicle shut down, vehicle scheduled for maintenance etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitchell to the modified system of Golenski and Hergesheimer to provide a computer system and method for storing and processing GPS data for a plurality of drivers and vehicles to provide activity reports for fleets of driver and vehicles (Abstract, Mitchell). 

Regarding claim 9, the combination of Golenski, Hergesheimer and Mitchell, specifically Mitchell discloses wherein the reporting event includes a fuel level falling below a predetermined level (Paragraph 0126 discloses fuel data consumption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitchell to the modified system of Golenski and Hergesheimer to provide a computer system and method for storing and processing GPS data for a plurality of drivers and vehicles to provide activity reports for fleets of driver and vehicles (Abstract, Mitchell). 

Regarding claim 10, the combination of Golenski, Hergesheimer and Mitchell, specifically Mitchell discloses wherein the reporting event includes detection of a condition pre-designated as a maintenance condition (Paragraphs 0125 and 0209 discloses the mechanism of vehicle reporting during vehicle usage, vehicle shut down, vehicle scheduled for maintenance etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitchell to the modified system of Golenski and Hergesheimer to provide a computer system and method for storing and processing GPS data for a plurality of drivers and vehicles to provide activity reports for fleets of driver and vehicles (Abstract, Mitchell). 

Response to Arguments
Applicant's arguments filed regarding claims 1-19 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that combination of prior art does not disclose "the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle, and the data including an instruction for the smartphone to transmit the data to the remote computer." The Examiner fails to show any evidence that the data is sent to the mobile device responsive to a determination that a remote cellular connection cannot be established. Whether or not the prior art includes discussion of the fact that telematics devices may not cover all areas, there is no teaching cited that one would use a mobile device responsive to the claimed determination. The cited portions, if anything, teach that it may simply be more reasonable to use a mobile device in all instances, not selectively in the instances as claimed”.
Examiner respectfully disagrees.
Hergesheimer discloses determination step in Paragraphs 0031, 0034-0037, 0040, 0043, 0049,  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data (determination step paragraph 0034 unable to send data due to when connection is unavailable or when internal storage is full), radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device. Paragraphs 0034-0037 disclose when a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when a network connection is unavailable and to optimize the transmission of data across the network and command data can be utilized when the mobile communications device transmits data to/from the vehicle telematics device and remote server.
Thus Hergesheimer clearly discloses the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle, and the data including an instruction for the smartphone to transmit the data to the remote computer.
Applicant’s specification disclose (US 2018/0279201 A1) determining step in paragraphs 0040, 0048-0049, when a report is attempted, the process determines 203 if there is sufficient connectivity for a cellular modem to send the data. If connectivity is sufficient, the process reports 205 the data. If the connectivity is not sufficient, the process may attempt to push 207 the data to a local user wireless device. This may also include transmission instructions for the data, or some indicator that the data is intended for transmission.  [0048] FIG. 4 shows another illustrative process for report handling. In this example, the vehicle computer uses a local Wi-Fi or other connection if a cellular connection is unavailable or weak. For example, if a vehicle is traveling in an area of low connectivity, and a report is instructed, the process may first attempt to use a local device to transmit the data. If the local user device is unable to transmit the data as well, and/or in conjunction with an attempt to use the local user device, the process may search for a local Wi-Fi or other wireless connection.  [0049] If no connection to either the user device, a cellular network or a local wireless access point is available, the process may queue the data, and continue to search for both a cellular and local Wi-Fi connection. In this example, once a report condition is detected or determined 401, the process first attempts to use 403 a local cellular connection. If the connection is sufficient, the process may simply report the data 405. Thus specification discloses determining step along with instructions to disclose the proper reasoning behind the determine step. Examiner noted that Applicant’s claim language does not disclose reasons of remote cellular connection cannot be establishes via a modem of the vehicle. 
Thus under broadest reasonable interpretation of “in response to determination” and “instruction”, Hergesheimer discloses the mechanism of the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle, and the data including an instruction for the smartphone to transmit the data to the remote computer.
Regarding claim 2, Applicant argued that cited prior art does not disclose “send an instruction to the smartphone to delete the data, responsive to a successful transmission of the data by a cellular modem in communication with the processor”. Examiner respectfully disagrees. 
Hergesheimer discloses paragraph 0049-0050, the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached. Thus Hergesheimer discloses deleting data after successful transmission.

Regarding claim 11, Applicant argued that “ "search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle." Again, the Examiner fails to show that the predicate for any action is the determination that the cellular connection is unavailable for use to a modem of the vehicle”. 
Examiner respectfully disagrees.
Hergesheimer discloses in paragraphs 0031, 0034-0037, 0040, 0043, 0049  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device (responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle).
Further Paragraphs 0034-0037 disclose a variety of devices can utilize tethering techniques to share a data connection, allowing the sharing of a network connection with other devices.  However, in the event that a network connection is not available, even temporarily, tethering techniques cannot be utilized effectively. Paragraph 0033-0034 discloses the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the mobile communications device.  
And paragraphs 0034-0037 and 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached (instruct the smartphone to delete the data request, when the request has been sent to the local wireless device smartphone, responsive to successfully sending the data request via the cellular or local Wi-Fl connection).
Applicant’s specification disclose (US 2018/0279201 A1) determining step in paragraphs 0040, 0048-0049, when a report is attempted, the process determines 203 if there is sufficient connectivity for a cellular modem to send the data. If connectivity is sufficient, the process reports 205 the data. If the connectivity is not sufficient, the process may attempt to push 207 the data to a local user wireless device. This may also include transmission instructions for the data, or some indicator that the data is intended for transmission.  [0048] FIG. 4 shows another illustrative process for report handling. In this example, the vehicle computer uses a local Wi-Fi or other connection if a cellular connection is unavailable or weak. For example, if a vehicle is traveling in an area of low connectivity, and a report is instructed, the process may first attempt to use a local device to transmit the data. If the local user device is unable to transmit the data as well, and/or in conjunction with an attempt to use the local user device, the process may search for a local Wi-Fi or other wireless connection.  [0049] If no connection to either the user device, a cellular network or a local wireless access point is available, the process may queue the data, and continue to search for both a cellular and local Wi-Fi connection. In this example, once a report condition is detected or determined 401, the process first attempts to use 403 a local cellular connection. If the connection is sufficient, the process may simply report the data 405. Thus specification discloses determining step along with instructions to disclose the proper reasoning behind the determine step. Examiner noted that Applicant’s claim language does not disclose reasons of remote cellular connection cannot be establishes via a modem of the vehicle. 
Thus under broadest reasonable interpretation of argued claim language, Hergesheimer discloses search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle.
The rejection of claims 1-19 is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2013/0185072 A1) discloses  in-vehicle system 102 may provide information to the wireless mobile communication device 104. Wireless mobile communication device 104 may use that information to obtain additional information from network 108 and/or server 110. The additional information may also be obtained in response to providing information with respect to a prompt on wireless mobile communication device 104 from in-vehicle system 102.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413